107 F.3d 3
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Vladimir KORMOS;  Jana Kormosova;  Tomas Kormos;  and MichalKormos, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-4102.
United States Court of Appeals, Second Circuit.
Feb. 12, 1997.

Petition for review of a decision by the Board of Immigration Appeals.
Appearing for Petitioner:Paul B. Dalnoky, New York, New York.
Appearing for Respondent:Jonathan E. Demson, Assistant United States Attorney, Southern District of New York, New York, New York.
Present:  OAKES, WINTER and CABRANES, Circuit Judges.


1
Vladimir Kormos, his wife, and their two children petition for review of a decision by the Board of Immigration Appeals ("BIA") denying their application for asylum in the United States.  The BIA also denied petitioners' application for withholding of deportation to their native Slovakia.  The BIA's determination that petitioners do not have a well-founded fear of persecution is supported by substantial evidence.  We affirm the BIA's decision and deny the petition for review for substantially the reasons stated by the BIA in its opinion, Matter of Kormos (BIA Mar. 28, 1996).